Citation Nr: 0508159	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  





ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from September 1951 
to July 1953. 

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision.  The veteran filed a notice 
of disagreement in March 2001, the RO issued a statement of 
the case in February 2002, and the veteran submitted a timely 
substantive appeal in April 2002.  This case was previously 
remanded by the Board in December 2003 and has now returned 
for further adjudication.


FINDING OF FACT

No health care professional has opined that any current 
bilateral hearing loss was first manifested in service or to 
a compensable degree within one year of the veteran's 
discharge.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a December 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision in July 2000, a statement of the case in 
February 2002, and a Board remand in December 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  Given this sequence reflecting 
proper VA process following content complying notice as 
required by law, any error in not providing notice prior to 
the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran.  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R.  § 3.159(c)(1-3).  

A VA examination was conducted in May 2000, and the report 
this examination has been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  



II.  Claim for service connection

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss 
may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

There is no question that the veteran currently has hearing 
loss.  At a May 2000 VA examination, pure tone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
70
LEFT
30
45
70
80
90

He has also submitted three other audiology tests (dated in 
1971, 1972, and 1989) which also reflect impaired hearing as 
defined by 38 C.F.R. § 3.385.

Service medical records reflect that at a May 1951 
preinduction examination, a June 1953 separation examination, 
and a August 1958 Reserves examination, the veteran denied 
any history of ear trouble.  Each examination included a 
whispered voice test, all of which resulted in 15/15 for 
right and left ears.  No service medical records reflect any 
complaints of or treatment for hearing loss.  

In a December 1999 statement, the veteran asserted that his 
current hearing loss began after he was exposed to noise from 
firing guns, without ear protection, while serving as an tank 
gunner during combat operations in Korea between 1952 and 
1953.  In a February 2004 written statement, the veteran also 
asserted that he had been exposed to noise from aircraft 
bombing and strafing missions, artillery support fire and 
mortar explosions, and other weapons, all while wearing no 
ear protection.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The veteran's DD Form 214 indicates that he was awarded a 
Korean Service Medal and that his military specialty number 
was 1795 (tank leader).  In a February 2004 written 
statement, he asserted that he had received combat pay for 10 
of the 12 months he had a tour of duty during the Korean War.  

Yet, even concluding that the veteran had engaged in combat, 
the presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service; that is, what happened then, 
and does not address whether the veteran has a current 
disability and if so, if it is connected to service 
(questions which generally require competent medical 
evidence).  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  The problem in this case is that, regardless of 
whether he engaged in combat, the veteran has failed to 
present competent medical evidence relating any current 
hearing loss to his active duty.  
  
In his December 1999 written statement, the veteran asserted 
that after separation from active duty, he worked for 30 
years at a naval air rework facility.  By his own admission, 
during this work he was exposed to noise from jet engines, 
aircraft riveting, and dropped hammer metal fabrication.  At 
his May 2000 VA examination, the veteran confirmed that he 
had had approximately 30 years of noise exposure in civilian 
employment.  

The objective medical record in this case simply does not 
support a conclusion that the veteran's current hearing loss 
condition is connected to active duty.  Even assuming that he 
was exposed to noise during combat operations, the first 
post-service evidence of hearing loss is dated in 1971, over 
15 years after his discharge from active duty.  No health 
care professional has concluded that the veteran had 
sensorineural hearing loss within a year of his discharge or 
otherwise related his hearing loss to service.  In fact, the 
VA examiner wrote in the May 2000 examination report that 

[a]lthough there was noise exposure 
during [the veteran's] time in the 
military, there was most significant 
noise exposure over approximately a 30[-] 
year period during his career in the 
aircraft industry without hearing 
protection.  It is the opinion of this 
examiner that it is more likely that his 
current hearing loss is related to noise 
exposure during civilian employment.  

Although he contends that his bilateral hearing loss results 
from exposure to noise during active duty combat, as a 
layman, the veteran has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In his April 2002 Form 9, the veteran asserted that two of 
his cousins (one who had served in the Air Force and another 
who was a World War II Army veteran) had been awarded service 
connection for hearing loss based on in-service noise 
exposure.  Board decisions are nonprecedential.  38 C.F.R. § 
20.1303.  Although the Board strives for consistency in 
issuing its decisions, previously-issued Board decisions are 
binding only with regard to the specific case decided.  Prior 
decisions and other appeals may be considered to the extent 
that they reasonably relate to the present case, but the 
Board decides every case based on the individual facts of the 
case in light of applicable procedure and substantive law. 
Id.  Moreover, the veteran has not specifically argued how 
the application of the findings and any medical text or 
opinion in the cited cases would dictate a manifestly similar 
result with respect to his own claim.  See Lynch v. Gober, 11 
Vet. App. 22, 27 (1997).

In summary, the weight of the credible evidence demonstrates 
that any current bilateral hearing loss began years after the 
veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


